DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 10/27/2021 have been received and entered into the case. Claims 4 and 11-15 have been canceled. Claims 1-3, 5-10 and 16-18 are pending, Claims 16-18 have been withdrawn, and Claims 1-3 and 5-10 have been considered on the merits. All arguments have been fully considered.

Withdrawn Rejections
Rejections of Claims 3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendments.
Rejections of Claim 4 under pre-AIA  35 U.S.C. 103(a) are withdrawn in view of applicant’s amendments – Claim 4 has been canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 5 is dependent from Claim 4, which is canceled. Claim 6 is dependent from Claim 5 and Claims 7-9 are dependent from Claim 6, these claims are dependent from a canceled claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al (US 2015/0285718 A1; 10/8/2015. Cited on IDS) in view of Treweek et al (Nat Protoc. 2015;10(11):1860-1896.), Hu et al (J. Agric. Food Chem. 2010;58:1283-1289.), and Gong et al (CN106323708B; 1/11/2017. Cited on IDS).
The instant claims recite a method of rapidly and completely rendering lipid-droplet-rich tissue transparent, which comprises the following steps: (i) providing a lipid-droplet-rich tissue sample immobilized with a hydrogel; (ii) performing a transparent pretreatment on the tissue sample, thereby obtaining a pretreated sample; (iii) performing a transparent treatment on the 
Hatta teaches a method of producing a cleared biological specimen (Abstract) comprising: 1) treating a material to be cleared with a fixing liquid (para 0009) containing a nonionic surfactant including Triton X-100 (para 0056); 2) treating the material from step 1) with a fixing liquid (para 0013); and 3) treating the material produced in step 2) with a liquid containing a surfactant (para 0017-0018), wherein the biological specimen is a biological tissue such as an internal organ (para 0065) including liver (a lipid-droplet-rich tissue) (Fig. 7). The method achieves adequate clearing within a short period (para 0036).

Hatta does not teach the method comprises providing the tissue immobilized with a hydrogel (claim 1).
Treweek teaches tissue stabilization and clearing methods comprising using tissue-hydrogel hybrids (p.2 last para), wherein the hydrogel mesh itself is transparent, and it secures proteins and nucleic acids into place for better detection with fluorescent labels under a microscope (p.3 first para). Such methods result in enhanced clearing efficiency and sample integrity (Abstract).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to immobilize a tissue with a hydrogel, since Hatta and Treweek both disclose a tissue clearing method, and Treweek discloses that the tissue clearing 

The references cited above do not teach the method wherein the pretreated sample is digested with the claimed lipase mixture for 3 to 7 days (claims 1 and 5-9).
Hu teaches an in vitro lipid digestion model by using a digestion solution comprising bile extract containing 3-9% taurodeoxycholic acid (p.1284 col left – para 3), 60 mg of lipase and 5.0 mM CaCl2 (Abstract, p.1284 col right – para 5). Hu teaches lipase is a well-known lipid digestive enzyme (p.1284 col left – para 1).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a lipase mixture as claimed, since Hu discloses that lipase is a well-known lipid digestive enzyme, and that the claimed lipase mixture is used in an in vitro lipid digestion model. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the concentration of taurodeoxycholic acid and lipase and lipase digestion time period as a matter of routine experimentation, since Hu discloses that taurodeoxycholic acid and lipase are used to break down lipids. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to incorporate the claimed lipase mixture for a desired digestion 

The references cited above do not teach the method further comprises dyeing and sealing the final transparent sample (claim 2), and the surfactant is sodium dodecyl sulfate (claim 3).
Gong teaches a method of producing a transparent biological tissue (Abstract) comprising treating a biological tissue with nonionic surfactants including sodium dodecyl sulfate and Triton X-100 (p.2 col left – para 5), and dyeing and sealing final transparent sample (p.2 col left – para 7B-C & 16). The method obtains better imaging effect (p.1 col left – para 4).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to dye and seal a final transparent sample, since Gong discloses the method obtains better imaging effect in the imaging field. In addition, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate sodium dodecyl sulfate as a surfactant in a pretreatment step, since Hatta and Gong both disclose a method of producing a transparent biological sample, Hatta discloses that Triton X-100 is used as a surfactant in the pretreatment step, and Gong discloses that sodium dodecyl sulfate and Triton X-100 are used as a surfactant in the pretreatment step. In other words, sodium dodecyl sulfate and Triton X-100 are surfactants used in a pretreatment step of a method for producing a transparent biological sample, as evidenced by Hatta and Gong. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to dye and seal a final transparent sample with a reasonable expectation for successfully producing a cleared biological specimen.

Response to Arguments
Applicant argues that Hatta did not give any hints on using lipase mixture to digest the pretreated sample in the transparent treatment of the present invention, that the skilled in the art also can not anticipate in which step to use lipase mixture to obtain the technical effect of the present invention (such as can completely remove the highly hydrophobic and dense lipid droplets from the tissue, thereby greatly reducing high astigmatic substances in the tissue and obtaining a completely transparent intact tissue. This method can substantially increase the depth of optical imaging of lipid-droplet-rich tissue, making three-dimensional optical imaging of intact tissues and structural analysis at the cellular and subcellular scales possible), and that Hatta also did not give any hints on how to remove lipid droplets in the tissues to obtain a completely transparent intact tissue.
These arguments are not found persuasive because Hu is relied upon to demonstrate using lipase mixture to digest the pretreated sample. In addition, applicant’s arguments regarding obtaining the “technical effect of the present invention ….” appear to have no connection to the subject at issue, since such technical effect is not recited in the rejected claims. Finally, applicant’s arguments regarding “remove lipid droplets in the tissues” appear to have no connection to the subject at issue.

Applicant argues that Treweek did not mention the lipase mixture treatment step of the present invention and Treweek cannot remove lipid droplets in the tissues and did not give any hints on how to remove lipid droplets in the tissues to obtain a completely transparent intact tissue.


Applicant argues that Gong did not disclose the method of rapidly and completely rendering lipid-droplet-rich tissue transparent of the present invention, and that Gong did not give any hints on how to remove lipid droplets in the tissues to obtain a completely transparent intact tissue.
These arguments are not found persuasive because in a 103 rejection the references must be considered as a whole and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the combined teachings of Hatta, Treweek, Hu, and Gong disclose claimed method steps in a method of rapidly and completely rendering lipid-droplet-rich tissue transparent. In addition, applicant’s arguments regarding “remove lipid droplets in the tissues” appear to have no connection to the subject at issue.

Applicant argues that Hu did not give any hints on using lipase mixture to digest the pretreated sample in the transparent treatment of the present invention to remove lipid droplets in the tissues to obtain a completely transparent intact tissue.
These arguments are not found persuasive because applicant’s arguments regarding “remove lipid droplets in the tissues” appear to have no connection to the subject at issue, since such limitation is not recited in the rejected claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651